Title: To James Madison from Robert R. Livingston, 30 January 1802
From: Livingston, Robert R.
To: Madison, James


Dear Sir
Paris 30th. Jany 1802
I have just sent my Letters by a private hand to Havre. This may overtake them & inform you that Bonaparte is chosen president of the Cisalpine republic, & has accepted for as long a time as his services may be necessary. The constitution is not yet known. The presidentcy is either for life or for 20 years, I believe the latter. However disagreeable this may be to the great powers, they will not venture as yet to oppose it. This Letter goes by post I have neither time to enlarge or put it in cypher least I loose the conveyance. You will make your own reflections on the fact. I am Dear Sir With the highest essteem & regd Your Most Obt hum: Servt.
Robt R Livingston
 

   RC (DNA: RG 59, DD, France, vol. 8); draft (PHC).


   See Thomas Appleton to JM, 12 Dec. 1801, n. 1.

